Lahtinen, J.
We confirm. The internal department reports referenced by petitioner as the only proof of timely notice of the April 6, 2006 incident were not admitted into evidence at the hearing and are, therefore, not properly a part of the record herein. With regard to the October 28, 2006 incident, substantial evidence in the record supports the findings that the hazard that led to petitioner’s injury existed for some time and the incident did not involve an unexpected event (see Matter of Kenny v DiNapoli, 11 NY3d 873, 875 [2008]; Matter of Sorrentino v DiNapoli, 74 AD3d 1694, 1695 [2010]).
Mercure, A.RJ., Peters, Rose and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.